United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.G., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Fairton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jason S. Lomax, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1866
Issued: March 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 29, 2017 appellant, through counsel, filed a timely appeal from a March 2,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from March 2, 2017, the date of OWCP’s last decision was
August 29, 2017. Since using September 1, 2017, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is August 29, 2017, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

ISSUE
The issue is whether appellant has met his burden of proof to establish a right knee injury
causally related to an accepted August 4, 2014 employment incident.
FACTUAL HISTORY
On August 7, 2014 appellant, then a 48-year-old unicor supervisor, filed a traumatic
injury claim (Form CA-1) alleging that, while responding to an emergency alarm on August 4,
2014, he made a sharp left turn and his lower right knee popped. He did not stop work.
On August 18, 2014 appellant was treated by Dr. Thomas A. Dwyer, a Board-certified
orthopedist, for right knee pain that occurred while working as a supervisor for the employing
establishment. He reported that he was responding to an emergency on August 4, 2014, when
his right knee “popped.” Appellant iced his knee overnight, but continued to experience stiffness
and a dull ache under the kneecap. His history was significant for a right knee arthroscopy in
2005. Right knee examination revealed healed arthroscopy portals, crepitation, medial joint line
tenderness, and restricted range of motion. Dr. Dwyer diagnosed pain in the joint, lower leg,
chondromalacia patella, and tear of the medial cartilage of the knee. He injected the right knee
with Xylocaine and provided a wraparound patellofemoral brace. Dr. Dwyer returned appellant
to work without restrictions. On September 22, 2014 he treated appellant for medial side pain of
his right knee. Examination revealed trace effusion, retropatellar crepitation, medial joint line
tenderness, and restricted motion. Dr. Dwyer diagnosed pain in the joint, lower leg,
chondromalacia of the patella, and tear of the medial cartilage or meniscus of knee. He noted the
magnetic resonance imaging (MRI) scan of the right knee confirmed the presence of a medial
meniscus tear and he recommended arthroscopic partial medial meniscectomy.4
On August 25, 2014 appellant was treated by Dr. Vincent Disabella, an osteopath, in
follow up for evaluation of his right knee. He reported the cortisone injection provided limited
relief, but he continued to have medial knee pain and cracking. Findings on examination of the
right knee revealed healed arthroscopy portals, crepitation, medial joint line tenderness, restricted
range of motion, and positive McMurray’s test. Dr. Disabella noted x-ray of the knees revealed
anterior and medical compartment degeneration. He diagnosed pain in the joint, lower leg,
chondromalacia of the patella, and tear of the medial cartilage or meniscus of the knee.
Dr. Disabella recommended a right knee MRI scan and continued full duty with a brace.
On February 2, 2015 Dr. Dwyer treated appellant for persistent right knee pain. He noted
the recommended surgery was not authorized by OWCP. Right knee findings included trace
effusion, slight genuvarum deformity, retropatellar crepitation, medial joint line tenderness, and
limited motion. Dr. Dwyer diagnosed pain in the joint, lower leg, chondromalacia of the patella,
and tear of the medial cartilage or meniscus of knee. He recommended surgery and continued
appellant’s work status without restriction. On April 23, 2015 Dr. Dwyer treated him in follow4
A September 17, 2014 right knee MRI scan revealed severe advanced degenerative changes involving the
medial joint compartment, minimal bone bruises, joint fluid, popliteal cyst, chondromalacia, and linear tear within
the anterior horn of the medial meniscus. An August 22, 2014 right knee x-ray revealed severe osteoarthritic
changes of the knee joint and minimal change of degenerative disease of the left knee joint.

2

up evaluation for the right knee. Appellant reported another episode at work where he twisted
his knee. Findings on examination revealed trace effusion and medial and lateral joint line
tenderness. Dr. Dwyer diagnosed pain in joint lower leg, chondromalacia of the patella, and tear
of the medial cartilage or meniscus. He injected the right knee with Xylocaine and continued his
work status, regular duty wearing the knee brace.
On July 25, 2015 appellant, through counsel, requested that OWCP reopen his case for
development. Counsel noted that appellant’s claim was opened as a short-form closure case, but
that appellant now required further medical care including surgery.
By letter dated August 24, 2015, OWCP advised appellant of the type of evidence needed
to establish his claim, including a physician’s reasoned opinion addressing the relationship of his
claimed condition to his specific employment factors. It also requested that appellant respond to
a development questionnaire to substantiate the factual elements of his claim.
Appellant submitted reports from Dr. Dwyer dated August 18, 2014 to April 23, 2015,
previously of record.
By decision dated September 29, 2015, OWCP denied appellant’s claim for
compensation because the evidence of record did not support that the injury or events occurred
as alleged.
On October 7, 2015 appellant requested a telephone hearing before an OWCP hearing
representative, which was held on June 7, 2016. During the hearing, appellant explained how his
claimed injury occurred.
By decision dated August 18, 2016, an OWCP hearing representative affirmed the
September 29, 2015 decision, as modified. He found that appellant had submitted sufficient
evidence to establish that the employment incident occurred as alleged, but denied the claim
because he failed to establish an injury causally related to factors of his federal employment.
On January 13, 2017 appellant, through counsel, requested reconsideration.
Appellant submitted reports from Dr. Dwyer dated August 19 and December 1, 2016 who
noted that appellant presented with right knee pain that occurred at work on August 4, 2014
when he was responding to an emergency and his right knee “popped.” His history was
significant for a twisting injury to his right knee in 2004. Appellant reported first seeing
Dr. John Bannon, a Board-certified orthopedist, on December 28, 2004. On May 4, 2005
Dr. Bannon performed a right arthroscopic partial medial meniscectomy and shaving of articular
cartilage of the medial femoral condyle. Appellant returned to regular duty and had no follow up
after discharge in July 2005. Dr. Dwyer noted that appellant currently worked as a supervisor
and was required to walk the compound daily and quickly respond to emergency alarms.
Appellant reported that on August 4, 2014, while responding to an emergency, his right knee
popped and he had pain. A Depo-Medrol injection was performed and a brace prescribed. An
MRI scan showed severe advanced degenerative changes in the right medial joint compartment
with associated minimal bone bruises and degenerative cystic change. Dr. Dwyer recommended
an arthroscopic partial medial meniscectomy. On May 18, 2015 appellant had another workrelated twisting injury. A right knee MRI arthrogram showed advanced osteoarthritis.
3

Dr. Dwyer opined that, based on review of all medical and treatments provided, appellant
sustained three work-related injuries to the right knee which contributed to his diagnoses of
osteoarthritis. He opined that the osteoarthritis was directly related to the work injuries and work
demands required to perform appellant’s job.
On March 2, 2017 OWCP denied modification of its August 18, 2016 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty, as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time and place, and in the manner alleged. Second, the employee must submit
medical evidence to establish that the employment incident caused a personal injury.7
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
It is undisputed that on August 4, 2014 appellant was working as a supervisor and, while
responding to an emergency alarm, he made a sharp left turn and his lower right knee popped.
However, the Board finds that he failed to submit sufficient medical evidence to establish that his
diagnosed medical condition was causally related to the accepted August 4, 2014 employment
incident. On August 24, 2015 OWCP requested that appellant submit a comprehensive report
from his treating physician which included a reasoned explanation as to how the accepted work
incident caused his claimed injury.

5

Supra note 2.

6

Gary J. Watling, 52 ECAB 357 (2001).

7

T.H., 59 ECAB 388 (2008).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

4

Appellant submitted reports from Dr. Dwyer dated August 19 and December 1, 2016 in
which he reported that his right knee popped on August 4, 2014 while responding to an
emergency. A right knee MRI scan documented severe advanced degenerative changes in the
medial joint compartment and an MRI scan arthrogram showed advanced osteoarthritis. On
May 18, 2015 appellant reported experiencing another work-related twisting injury. Dr. Dwyer
opined that appellant sustained three work-related injuries to the right knee which contributed to
his diagnoses of osteoarthritis. He opined that, within a reasonable degree of medical certainty,
the osteoarthritis was directly related to the work injuries and work demands required to perform
appellant’s job. The Board finds that, although Dr. Dwyer supported causal relationship, he did
not provide medical rationale explaining the basis of his conclusory opinion regarding causal
relationship between appellant’s right knee condition and the August 4, 2014 work incident.9
Rather, Dr. Dwyer attributed appellant’s right knee osteoarthritis to three separate work injuries.
He did not explain the process by which twisting would have aggravated the diagnosed
conditions and why the conditions were not nonwork-related, like age-related degenerative
changes. Medical rationale was particularly necessary given that appellant had preexisting
severe advanced degenerative changes involving the medial joint compartment in his right knee.
As the opinion of appellant’s physician regarding causal relationship was conclusory and
unexplained, it was insufficient to meet appellant’s burden of proof. This report is thus
insufficient to establish appellant’s claim.10
In an August 18, 2014 report, Dr. Dwyer treated appellant for right knee pain that
occurred while working as a supervisor for the employing establishment. Appellant related the
history of the August 4, 2014 work incident and Dr. Dwyer noted appellant’s right knee
arthroscopy in 2005. Dr. Dwyer provided diagnoses and indicated that, with a knee brace,
appellant could work without restriction. On September 22, 2014 and February 2, 2015 he again
treated appellant’s right knee, noting findings, diagnoses, and treatment recommendations.
While Dr. Dwyer repeated the history of injury as reported by appellant, he did not provide his
own opinion regarding whether his condition was work related. To the extent that he is
providing his own opinion, he failed to provide a rationalized opinion regarding causal
relationship between appellant’s right knee condition and the accepted work incident.11
Therefore, this report is insufficient to meet his burden of proof.
On April 23, 2015 Dr. Dwyer treated appellant for another episode at work where he
twisted his right knee. However, he did not provide a history of injury on August 4, 201412 or
9

See T.M., Docket No. 08-0975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale). The Board notes that the present claim involves only the claim for an August 4, 2014 injury.
10

J.M., 58 ECAB 478 (2007) (where the Board found that appellant did not meet his burden of proof in
establishing a work-related right wrist condition where his physician provided only conclusory support for causal
relationship. Medical rationale was particularly necessary given that appellant injured his wrist while lifting luggage
in private employment. As the opinion of appellant’s physician regarding causal relationship was conclusory and
unexplained, it was insufficient to meet appellant’s burden of proof).
11

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
12

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which
are speculative or equivocal in character have little probative value).

5

specifically address whether the August 4, 2014 employment incident caused or aggravated a
diagnosed medical condition.13 Rather, Dr. Dwyer referenced another twisting injury at work
which is not before the Board on the present appeal.
The remainder of the medical evidence, including Dr. Disabella’s report and reports of
diagnostic testing, are of limited probative value as they fail to provide a physician’s opinion on
the causal relationship between appellant’s August 4, 2014 work incident and his diagnosed right
knee injury.14 Thus, this evidence is insufficient to meet his burden of proof.
Consequently, the Board finds that appellant failed to submit sufficient medical evidence
to establish that his accepted work incident on August 4, 2014 caused or aggravated a diagnosed
medical condition. He has failed to meet his burden of proof.
On appeal appellant asserts that he submitted sufficient evidence to establish that he was
injured on the job. However, as found, the medical evidence of record does not establish that
his diagnosed medical conditions are causally related to the accepted work incident on
August 4, 2014. Appellant has not submitted a physician’s report which adequately describes
how the incident on August 4, 2014 w a s s u f f i c i e n t t o h a v e caused or aggravated a right
knee injury.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right knee
injury causally related to the accepted August 4, 2014 employment incident.

13
A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
14

Id.

15

Franklin D. Haislah, supra note 11.

6

ORDER
IT IS HEREBY ORDERED THAT the March 2, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 5, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

